Citation Nr: 1609275	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  06-36 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation higher than 10 percent for the service-connected left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel

INTRODUCTION

The Veteran served on active duty from November 1991 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014 the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO.  A transcript of his testimony is of record.  

In October 2014, the Board denied the current claim on appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which granted an October 2015 Joint Motion for Partial Remand setting aside the October 2014 Board decision as to that issue.

The Board observes that in a November 2015 brief, the Veteran's service representative listed as on appeal and presented argument on the issues of entitlement to service connection for a right hip disability and increased ratings for back and migraine disabilities.  However, those claims were denied by the Board in the October 2014 decision and were not appealed.  Thus, they are not currently on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the October 2015 Joint Motion, the parties determined that, in adjudicating the Veteran's claim for an increased rating for his left hip disability, the Board should have considered entitlement to separate ratings under alternate diagnostic codes.

However, prior to undertaking such analysis, the Board finds that remand is necessary.  In this regard, in a November 2015 brief, the Veteran's service representative argued that the prior VA examiner "did not adequately assess his hip condition" with respect to flare ups.  The Board also observes that it has also been over two years since the most recent examination in September 2013.  Thus, in light of those contentions but without conceding any inadequacy, as well as the time since the most recent examination, the Board finds that the Veteran should be afforded a new examination.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses,      and approximate dates of treatment of all health care providers, both VA and private, who have recently treated him for his left hip disability.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  

Ongoing relevant VA treatment records should also be obtained.  The AOJ should ensure that all relevant VA treatment records during the appeal period have been obtained, as it appears that some of the more recently associated VA records may be specific to other disabilities not on appeal.

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be    so notified.

2.  Then, schedule the Veteran for a VA hip examination to determine the current severity of his left hip disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All      tests deemed necessary should be accomplished.

3.  After the above has been completed to the extent possible and any other development deemed necessary accomplished, the expanded record should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to   the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

